DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Claims 1-9 and 12-33 are pending.
Claims 8 and 12-32 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-7, 9, and 33 are presented for examination and rejected as set forth in greater detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan (US PGPub. 2010/0209419 A1) in view of Carvalho (Abstract – 44th Annual Meeting of the Brazilian Society for Biochemistry and Molecular Biology, 2015 August, page 1), Greve (Journal of Virology, 1991. Nov. p. 6015-6023), Coleman (US PGPub. 2015/0093371 A1) Fichot (US PGPub. 2010/0233129 A1), Rutter (US PGPub. 2003/0219402), and Manchey (U.S. 2,156,254).
Applicant claims are directed to a pharmaceutical composition comprising a combination of: (a) soluble ICAM-1; (b) sialic acid; (c) lysozyme; and (d) lactoferrin; and also a pharmaceutical acceptable carrier which is adapted to provide a residence time of the pharmaceutical composition on the nasal or oral mucosa of at least 5 min.  Dependent claims modify the dosage form of the composition, require the inclusion of additional composition components, or specify a narrower embodiment of the residence time formulation requirement.
Bhushan teaches a pharmaceutical composition comprising a biologically active agent or a combination thereof useful for treating conditions, i.e. viral infections, [0165], wherein the biologically active macromolecule can be lactoferrin, soluble ICAM-1, or a combination thereof.  [0096].  The examiner notes Bhushan does not explicitly teach or indicate that the biologically active agents, namely: soluble ICAM-1 and lactoferrin, are in dimeric or complex form, for examples.  As such, Bhushan implicitly suggests that they may be in individual form as the manner claimed.  Bhushan teaches that the composition also comprises a pharmaceutically acceptable carrier adapted to a particular formulation type.  [0161; 0175].  Bhushan also teaches that the pharmaceutical formulation can be prepared for nasal administration, e.g. as a solution in saline, to a subject/patient through the mucosa of the nasal cavity or throat.  [0195].  As such, the “pharmaceutically acceptable carrier which is adapted for nasal or oral administration,” taught in Bhushan addresses the “pharmaceutically acceptable carrier” adapted for nasal and/or oral mucosa.  While Bhushan is silent as to residence time, it is noted that the art at the time of the instant application supported modifying nasal spray compositions to provide for an increase in viscosity upon administration to the nasal mucosa, in an effort to increase the time therapeutic composition so administered are in contact with the nasal mucosa, thereby increasing the therapeutic efficacy of the nasal spray solutions so formulated.  While Manchey does not specify the duration of time these compositions should advantageously spread over and remain in contact with the nasal mucosa, Manchey does specify the increased viscosity of nasal spray compositions improves retention time and improved therapeutic properties to the compositions into which they are incorporated.  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Manchey to maximize retention time.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Bhushan teaches that the pharmaceutical composition can be administered nasally to a subject/patient, wherein the nasal administration can be prepared with standard excipients in forms of, for example, a solution, a dry powder or an aerosol and may be administered by a dose inhaler.  [0195].  Bhushan teaches a pharmaceutical formulation which may comprise a combination of the same biologically active macromolecules, i.e. a soluble ICAM-1 and lactoferrin, as discussed above.  Therefore, Bhushan suggests that the soluble ICAM-1 and lactoferrin are two of the suitable biologically active macromolecules can be used in preparing the pharmaceutical formulation.  Bhushan also teaches that the biologically active molecule such as lactoferrin, soluble ICAM-1, or a combination thereof, [0096], can be used in an amount of about 0.01 % to about 2 % by weight, [0151], these concentration overlapping with the concentration of “soluble ICAM-1” and “lactoferrin” recited in claim 1.
Carvalho teaches “lactoferrin” is known in the relevant art and has anti-viral activity and may be useful as an alternative treatment for common colds caused by rhinovirus and other virus infections.  (Pg. 1).
Greve teaches and demonstrated that “soluble ICAM-1” inhibits virus-receptor binding and virus infectivity using rhinovirus as study model, and the results indicated that soluble ICAM-1 is capable of preventing virus infection (Abs., “Discussion” section).
Bhushan teaches a pharmaceutical formulation which may comprise a combination of the same biologically active macromolecules, i.e. a soluble ICAM-1 and lactoferrin, as discussed above, but Bhushan does not teach the sialic acid and lysozyme as required by the present claim 1.
Coleman teaches a composition comprising: (i) carrageenan (viral replication inhibitor) (see: p.19, claims 1 & 11); and lysozyme (see: p. 19, claims 3 & 17) and oseltamivir (see: [0078] & [0165]) as additional viral replication inhibitor active agent; wherein the composition can be formulated as a nasal spray (see: p. 19, claims 2 & 12) and can be used for treating viral infection (e.g. rhinovirus infection; see: p.18, [0204 & 0209]; & p.19, claims 11 & 20).  Coleman also teaches the “lysozyme” of claim 1 and the form of “nasal spray” of claim 2, as well as the further components “carrageenan” and “oseltamivir” of claims 4 and 7.
Fichot teaches a composition which can be used for preventing secondary infection following a viral infection, wherein it comprises siallylated oligosaccharide (e.g. sialyllactose) (see: p.4, claims 1-2).  This reads on the “sialic acid” of claim 1 because the instant specification recites that “sialyllactose” is an example of sialic acid as claimed (see specification filed on 2/24/2017: p.6, [0012], line 1).  Fichot also teaches that the composition can comprise 0.05 to 2 g sialylated oligosaccharide (e.g. sialyllactose) per 100g of composition (see: page 4, claim 8).  In other words, the sialyllactose can be present in an amount about 0.05 % by weight to about 2 % by weight relative to the weight of the composition, and that concentration overlap with the concentration of “sialic acid” recited in claim 11.
Rutter teaches a composition for delivery of a plurality of component molecules to a multi-cellular host, comprising active ingredients, e.g. lactoferrin and lysozyme (see: [0064]; & reference claims 1, 9, 35 and 84), and a pharmaceutical acceptable carrier (see: [0076]; & reference claim 84).  Rutter also teaches that the composition can be administered to treat or prevent infection (see: [0167]).  Rutter teaches that the active ingredient (i.e. lysozyme as discussed above) can be present in an amount of, e.g. about 10 % by weight, which reads on the concentration of the “lysozyme” of claim 11.  Rutter also teaches that the amount in the dosage depends on the patient, patient responsiveness, routes of administration, and desired effect, for examples (see: [0277-288]).  While this explicit dosage falls outside of the presently amended claim breadth, Rutter establishes that the concentration of lysozyme required to obtain desired antimicrobial effect can vary.  This is an explicit invitation for a skilled artisan to optimize the amount of antimicrobial lysozyme using little more than the routine skill of a skilled artisan at the time of the instant invention.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined biologically active macromolecules like the soluble ICAM-1 and the lactoferrin, and combine them with other essential ingredient, to form a formulation for intranasal antiviral use because Bhushan suggests that the soluble ICAM-1 and lactoferrin are two of the suitable biologically active macromolecules that can be desirable and can be used in preparing a pharmaceutical formulation similar as the one presently claimed.  Furthermore, combining the active agent soluble ICAM-1 taught by Bhushan and Greve as known for having anti-viral activity and is capable of preventing viral infection such as in rhinovirus, with additional antiviral agents such as lactoferrin, each of which is taught to be useful for the same purpose for treating or preventing viral infections such as rhinovirus, in order to form a third composition to be used for the very same purpose, i.e. used for treating or preventing rhinovirus infection..... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), and such teaching in combination is prima facie obvious.
One ordinary skilled in the art would have been motivated to further incorporate additional beneficial agents such as lysozyme and sialyllactose (a sialic acid), as well as carrageenan and/or oseltamivir, because Coleman and Fichot teach that those agents are useful for treating viral infection and, therefore, can be included in a pharmaceutical composition that is also useful for treating viral infection, i.e. rhinovirus infection, in the similar manner as the present invention.  See Kerkhoven, supra.
One of ordinary skill in the art would have been motivated to formulate the pharmaceutical composition, as taught and suggested by the cited references, into a nasal spray designed for optimum retention on the nasal mucosa because Bhushan teaches that their pharmaceutical composition can be used for treating viral infection, comprising the antiviral active agents, and can be administered nasally to a subject/patient, i.e. by a dose inhaler.  Coleman also teaches a pharmaceutical composition which also can be used for treating viral infection (e.g. rhinovirus infection), comprising antiviral actives (e.g. carrageenan and oseltamivir) and other active (e.g. lysozyme) as claimed, and can be formulated as a nasal spray for administration.  
From the combined teachings of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-4, 6, 7, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey as applied to claims 1, 2, 4, 7, and 33, and further in view of Petrus (U.S. 6,093,417).
The teaching of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey have been set forth above, and their combination teaches all components required by the present claim 1.
However, the above references combined does not teach the further components, i.e. zinc peroxide, vitamin C or vitamin E, as recited in claims 3 and 6.  The deficiency is addressed by the teachings of Petrus.
Petrus teaches a composition that is useful for treating and preventing inflammatory and infection to ear due to colds caused by rhinoviruses.  Petrus teaches that it is known in the art that zinc salts inhibit rhinoviral replication and the cleavage of rhinovirus polypeptides, and zinc ions complex with ICAM-1 binding sites and prevent the rhinovirus from attaching to the nasal tissue.  As such, if zinc-blocked viruses do not infect nasal tissue cells to replicate, then the infectious process would be interrupted and the cold duration markedly shortened (see: col. 10, reference claim 1 and claim 4: line 7).  Petrus teaches that the composition comprises zinc salts, i.e. zinc peroxide (see: col. 10, reference claim 4, line 7).  Petrus teaches that the composition can further comprise one or more antioxidant as additional agents, wherein the antioxidant can be vitamin E and/or vitamin C (see: col. 9, line 5, 14-16 & 35-45).
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to further incorporate additional useful ingredients, i.e. zinc peroxide, into the composition obtained from Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey because Petrus teaches that zinc salts can inhibit rhinoviral replication and cleavage of rhinovirus polypeptides, and zinc ions complex with ICAM-1 binding sites and prevent the rhinovirus from attaching to the nasal tissue.  As such, if zinc-blocked viruses do not infect nasal tissue cells to replicate, then the infectious process would be interrupted and the cold duration markedly shortened, 
Therefore, the teachings of Petrus fairly suggested the benefit and advantage for including the zinc peroxide into the pharmaceutical composition obtained from the combined teaching of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey.
One of ordinary skill in the art also would have found it obvious to add antioxidants such as vitamin C and vitamin E into the pharmaceutical composition suggested by the teachings of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey because Petrus teaches an advantage obtained by adding antioxidant such as vitamin E to such compositions, in that it can inhibit reactive oxygen-induced damage.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 4, 7, 9, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey as applied to claims 1-2, 4, 7, and 33, and further in view of Berg (US PGPub. 2005/0245467 A1). 
The teaching of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey have been set forth above and their combination teaches all elements of claim 1 (i.e. the components (i) to (iv)), wherein the reference Coleman also teaches antiviral replication inhibitor, e.g. oseltamivir (see: [0078] & [0165]) can be used in the composition for treating viral infection (e.g. rhinovirus infection; see: p.18, [0204 & 0209]; & p.19, claims 11 & 20).  In addition, Coleman also reads on the same “neuraminidase inhibitor “oseltamivir” of claims 4 and 7.
The above cited references combined does not teach the composition is formulated as a microsphere as recited in claim 9, but the deficiency is suggested by Berg.
Berg teaches a pharmaceutical composition, which comprises a flavonoid and a zinc salt, wherein the flavonoid can be quercetin (see page 17: reference claims 1-2) and that reads on the same neuraminidase inhibitor “quercetin” of claim 7.  Berg teaches that the composition is useful for treating symptoms or conditions due to rhinovirus infection, i.e. common cold.  Berg also indicated that flavonoids are effective for inhibiting and downregulating inflammatory reactions (see: [0027]).  Berg also teaches that the composition can be formulated into the form of microspheres, drops, sprays, inhalators, for examples (see: [0141]).  
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to formulate the pharmaceutical composition into a desirable administration form such as microspheres because Berg teaches a pharmaceutical composition useful for treating symptoms or conditions due to rhinovirus infection can be formulated into various different forms including microspheres besides the spray and inhalator forms suggested by Bhushan and Coleman.
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 4, 5, 7, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey as applied to claims 1, 2, 4, 7, and 33, and further in view of Lee (U.S. 6,365,156).
The teaching of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey have been set forth above and their combination teaches every elements of claim 1.
However, the above cited references combined does not teach the further component, i.e. IgA, IgG or IgM, as recited in claim 5
Lee teaches the use of antibodies, i.e. IgA, IgG, IgM (see: col. 2, line 3-4; col. 6, line 14-15 & 22-23; and col. 4, line 20-21 & 28-29), in a pharmaceutical composition for preventing viral infections (see: col. 1, line 55-60).  This reads on the further IgA or IgG or IgM of the present claim 5.  
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional useful agents, i.e. IgA, IgG and IgM taught by Lee, into the prior art pharmaceutical composition because Lee teaches that the “IgA, IgG and IgM” are antibodies that are known and useful for preventing viral infections.
Alternatively, it would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate other additional beneficial agents, i.e. lysozyme and sialyllactose (a sialic acid), as well as carrageenan and/or oseltamivir, because Coleman and Fichot teach that these agents are all desirable agents that can be included and used for treating viral infection (e.g. rhinovirus infection).
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
Applicants assert that the combination of references involves different actives, routes of administration, and different mechanisms of action and that on this basis, the combination advanced by the examiner is improper.  Applicants appear to again argue that the combination of art relied upon in the manner relied upon by the examiner represents non-analogous art and the combination is therefore improper, which is no more persuasive an argument upon its repetition.  Again, “under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  This does not require that the reference be from the same field of endeavor as the claimed invention: a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  See also Ex parte Bland, 3 USPQ2d 1103 (Bd. Pat App. & Inter. 1986).  As each of Bhusan and Carvalho concern the treatment of viral infections, they are analogous and properly combinable.  As to applicants assertion that each of Bhusan and Carvalho require elements in excess of those claimed, even if accurate, a position the examiner does not take, nothing of the instant claims excludes any of these elements.  Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps).  
Applicants piecemeal analysis of the art, pointing out various limitations of the claimed invention not taught by each reference relied upon, is per se unpersuasive.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").
Applicants assertion that the combination of analogous art relied upon by the examiner lacks the requisite expectation of success is unsupported by objective evidence tending to call into question the capacity of a skilled artisan to combine the analogous references to arrive at the nose spray claimed, and is therefore unpersuasive.  Applicants are reminded that obviousness does not require absolute predictability.  See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (indicating that evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness).  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (“the absence of specific findings on the level of skill in the art does not give rise to reversible error where the prior art itself reflects an appropriate level and a need for testimony is not shown.”).  
Finally, nothing of the record supports applicants assertion that the compositions claimed establish any form of unexpected result.  The data applicants refer to, specifically “Example 4” does not appear to establish that the combinations of ICAM, lysozyme, and lactoferrin claimed provide any kind of unexpected results.  In fact, in the discussion of the HRV compositions, with the HRV1 series referring to compositions containing differing concentrations of apolactoferrin, the HRV2 series referring to compositions of differing concentrations of lysozyme, the HRV3 series referring to compositions of varying concentration of soluble ICAM-1, and the HRV4 series combinations of apolactoferrin, lysozyme, and soluble ICAM-1, the disclosure repeatedly states that no differences between HRV compositions can be ascertained.  See, e.g., [0244-49].  As such, the data provided does not support applicants assertion that unexpected results have been obtained with the combinations of ICAM-1, lactoferrin, and lysozyme claimed.
For at least these reasons, applicants arguments remain unpersuasive.
 
Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613